Bloodwokth, J.
When considered in connection with all the evidence and • in the light of the entire charge of the court, there is no reversible error either in the excerpts from the charge, or in the failure to give certain-*296instructions, or in the rulings of the court on the evidence as complained of in the motion for a new trial.
Decided March 7, 1922.
Action for damages; from city court of Floyd county — Judge Nunnally. July 33, 1931.
Willingham, Wright & Covington, Nathan Harris, for plaintiff.
L. A. Dean, Lamar Camp, for defendant.
There is ample evidence to support the verdict, which has the approval of the trial judge.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.